UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2014(Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 99.4% New York 88.9% Albany, NY, Industrial Development Agency, Albany College of Pharmacy, Series A, 0.04% *, 7/1/2038, LOC: TD BankNorth NA BlackRock New York Municipal Income Quality Trust, Series W-7-40, 144A, AMT, 0.12% *, 10/1/2041, LIQ: Barclays Bank PLC BlackRock New York Municipal Intermediate Duration Fund, Inc., Series W-7-296, 144A, AMT, 0.12% *, 10/1/2041, LIQ: Barclays Bank PLC Long Island, NY, Power Authority, Series 3A, 0.04% *, 5/1/2033, LOC: JPMorgan Chase Bank NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home, 0.06%*, 12/1/2040, LOC: HSBC Bank U.S.A. NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project:, 0.06%*, 12/1/2040, LOC: HSBC Bank U.S.A. NA Nassau, NY, Health Care Corp. Revenue, Series D-2, 0.1% *, Mandatory Put 10/27/2014 @ 100, 8/1/2029, LOC: JPMorgan Chase Bank NA New York, Metropolitan Transportation Authority, Dedicated Tax Fund, Series A, Prerefunded 10/1/2014 @ 100, 5.125%, 4/1/2018, INS: AGMC New York, Sales Tax Asset Receivable Corp., Series A, 144A, 5.0%, 10/15/2029, INS: AMBAC New York, State Dormitory Authority Revenue, State Supported Debt, Mental Health, Series E, Prerefunded 2/15/2015 @ 100, 144A, 5.0%, 2/15/2019, INS: NATL New York, State Dormitory Authority Revenues, St. John's University, Series B-1, 0.05% *, 7/1/2034, LOC: Bank of America NA New York, State Dormitory Authority, State Personal Income Tax Revenue: Series B, 144A, 5.0%, 3/15/2015 Series E, 144A, 5.0%, 8/15/2015 Series F, Prerefunded 3/15/2015 @ 100, 144A, 5.0%, 3/15/2023 New York, State Environmental Facilities Corp. Revenue, State Revolving Funds-Master Financing Program, Series A, 144A, 4.0%, 8/15/2015 New York, State Housing Finance Agency Revenue, 605 West 42nd Street, Series A, 144A, 0.31% *, 5/1/2048, LOC: Bank of China New York, State Housing Finance Agency, Historic Front Street, Series A, 0.06% *, 11/1/2036, LOC: Landesbank Hessen-Thuringen New York, State Power Authority, TECP, 0.08%, 11/5/2014 New York, State Thruway Authority, Personal Income Tax Revenue, Series A, 144A, 4.0%, 3/15/2015 New York, State Thruway Authority, Second General Highway & Bridge Trust Fund, Series A, 5.0%, 4/1/2015 New York, State Urban Development Corp. Revenue: Series A3A, 0.04% *, 3/15/2033, SPA: JPMorgan Chase Bank NA Series 3394, 144A, 0.05% *, 3/15/2043, LIQ: Morgan Stanley Bank New York, State Urban Development Corp. Revenue, State Personal Income Tax: Series B, 144A, Prerefunded 3/15/2015 @ 100, 4.125%, 3/15/2016, INS: AGMC Series A-1, 5.0%, 12/15/2014 Series C, 5.0%, 12/15/2014 New York City, NY, Health & Hospital Corp., HHC Capital Corp.: Series D, 144A, 0.04% *, 2/15/2026, LOC: JPMorgan Chase Bank NA Series C, 144A, 0.04% *, 2/15/2031, LOC: TD Bank NA New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, Plaza Residences LP, Series A, AMT, 0.06% *, 7/1/2039, LOC: Citibank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series FF-1, 0.05% *, 6/15/2044, SPA: Bank of America NA New York City, NY, Transitional Finance Authority Revenue, Series 3393, 144A, 0.05% *, 11/1/2042, LIQ: Morgan Stanley Bank New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A-1, 144A, 0.05% *, 11/15/2028, SPA: TD Bank NA Series H, 2.0%, 8/1/2015 Series B, 144A, 4.0%, 11/1/2014 Series B, ETM, 5.0%, 11/1/2014 Series A-1, ETM, 144A, 5.0%, 5/1/2015 New York City, NY, Transitional Finance Authority Revenue, New York City Recovery, Series 1, 0.04% *, 11/1/2022, SPA: JPMorgan Chase Bank NA New York City, NY, Trust for Cultural Resources, American Museum of Natural History, Series B1, 144A, 0.05% **, Mandatory Put 3/2/2015 @ 100, 4/1/2044 New York, NY, General Obligation: Series B2, 0.08% *, 8/15/2023, SPA: Landesbank Hessen-Thuringen Series B, 144A, 5.0%, 8/1/2015 Series G, Prerefunded 12/1/2014 @ 100, 5.0%, 12/1/2017 Port Authority of New York & New Jersey: Series R-14077, 144A, 0.05% *, 6/1/2021, LIQ: Citibank NA Series 169, 144A, AMT, 5.0%, 10/15/2014 Saratoga County, NY, Capital Resource Corp. Revenue, Saratoga Hospital Project, 0.04% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Triborough, NY, Bridge & Tunnel Authority Revenues, Series B, 0.05% *, 1/1/2032, LOC: State Street Bank & Trust Co. Puerto Rico 10.5% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.14% *, 12/1/2030 Puerto Rico, RBC Municipal Products, Inc. Trust, Series E-46, 144A, 0.24% *, 9/1/2015, LOC: Royal Bank of Canada % of Net Assets Value ($) Total Investment Portfolio (Cost $43,608,183) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of September 30, 2014. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2014. † The cost for federal income tax purposes was $43,608,183. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
